Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Final Office action in response to communications received on 12/03/20.  Claims 1, 19, and 20 is amended.  Claims 15 and 16 are cancelled.  Claims 19 and 20 are withdrawn.  Therefore, Claims 1-18 are currently pending and addressed below. 

Response to Amendment
	The amendments to the claims are sufficient to overcome the 35 U.S.C. 101 and 112 rejections of the previous Office action.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo-Chu et al. 2019/0060125 in view of Silverstein 6,120,484. 
Ngo-Chu discloses an implant 300 that is fully capable of being inserted through a hole in bone and may be resorbable (paragraph 54) (Claim 4). The implant expandable from a compressed position (abstract, paragraph 69).  The implant 30 has first and second ends that are fully capable of being deployed independently (paragraph 69) (Claim 1).  The implant is also fully capable of being inflated (claim 12) and it is also transition from the compressed and deployed position (Claim 12).  The implant may also be made of biodegradable material (paragraph 54) (Claim 13).  Although implied, Ngo-Chu does not explicitly teach a first portion having a first diameter, a second portion having a second diameter in the second deployed condition, and an intermediate portion having a third diameter smaller than the first diameter and the second diameter. 
Silverstein teaches an implantable device having flanges 28, 30 that are flexible and an intermediate portion 26 (Fig. 1)(Col. 3, ll. 50-63).  
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant invention to modify the device of Ngo-Chu with the flanges of Silverstein in order to prevent the device from being dislodged from a membrane, as taught by Silverstein (col. 3, ll. 50-53). 
Claims 2, 3, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo-Chu et al. 2019/0060125 in view of Silverstein 6,120,484, as applied to Claim 1 above, further in view of Medina et al. 2010/0291401.
Ngo-Chu in view of Silverstein teaches the invention as claimed and as discussed above.  Ngo-Chu also teaches an adhesive layer 312 on the first and second portions of the stent (Fig. 11).  However, Ngo-Chu in view of Silverstein does not explicitly teach an open cell foam layer.  
Medina teaches the use of open cell foam coated medical devices for bone ingrowth (paragraph 106).
.  

Response to Arguments
Applicant's arguments filed 12/03/20 have been fully considered but they are not persuasive.  Silverstein has been added as a reference that teaches a device having an intermediate section with a smaller diameter than the end sections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080.  The examiner can normally be reached on 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON-DENNIS N STEWART/Examiner, Art Unit 3774